               Case 1:19-mj-00297-IDD Document 8 Filed 07/02/19 Page 1 of 1 PageID# 16


AO 442 (Rev. 11/11) Arrest Warrant
                                                                                                         L
                                         United States District Court
                                                                  for the

                                                        Eastern District of Virginia                                  JUL -2 2019
                                                                                                           ;j !

                  United States of America
                                                                                                                LCu       i' S nfSTHiCToOUHT
                                 V.

                                                                            Case No. ^ ^9-mj-297
                      JAMES P. PHIPPS




                             Defendant


                                                      ARREST WARRANT

To:        Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        JAMES P. PHIPPS                                                                                          j
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment                □ Superseding Indictment        □ Information       □ Superseding Information                  Complaint
□ Probation Violation Petition              □ Supervised Release Violation Petition       □ Violation Notice             □ Order of the Court

This offense is briefly described as follows:
  Assault aboard a nonstop aircraft in flight on or about May 11, 2018 from Washington Dulles International Airport in Dulles,
  Virginia, located within the Eastem District of Virginia, to London Heathrow Airport, in violation of Title 18, United States
  Code, Section 113(a)(5).




                                                                                                  /s/.
                                                                                Ivan D. Davis
Date:           July 1,2019
                                                                                United States M.agistrate Judge
                                                                                            Issuing officer s signature

City and state:       Alexandria, VA                                          The Hon. Ivan D. Davis, U.S. Magistrate Judge
                                                                                                Printed name and title



                                                                  Return


           This warr^t was ^eived on (date)                  ^          , and the person was arrested on (date)
at   (city and state) ^ r

Date:           Z-
                                                                                          Arresting officer's signature



                                                                                                Printed name and title
